Citation Nr: 1546285	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel





INTRODUCTION

The Veteran had active duty service from January 1959 to February 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is with the RO in Atlanta, Georgia.

The Board notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains a Brief filed by the Veteran's representative in September 2015.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset during service.

2.  The Veteran's tinnitus is related to noise exposure during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).   

2.  Tinnitus is related to active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims, because they are granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

Law and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has claimed that his current bilateral hearing loss and tinnitus began in-service as a result of his exposure to noise therein.  The Board notes that the Veteran's claim was denied by the RO, due to a finding that the Veteran's in-service audiogram showed that his hearing loss pre-existed military service.  After careful review of the record, the Board finds that the date of service of that audiogram was likely entered incorrectly and as such, hearing loss did not pre-exist service, but was instead diagnosed in-service. 

The Veteran's service treatment records show that he was administered a whisper test upon entry to service in January 1959, which demonstrated bilateral unimpaired hearing (15/15).  The Board notes that such testing is insensitive to high frequency hearing loss, however, the examiner performing the Veteran's 1959 entrance examination indicated that the Veteran's ears were normal and did not note any ear issues or hearing loss on the examination report.  Additionally, the 1959 examiner assigned a "1" for the Veteran's PUHLES profile pertaining to hearing and ears, which indicated a high level of medical fitness.   

In January 1960, the Veteran was treated for ear trouble while in-service.  The military doctor evaluating the Veteran reported that his impression at that time was bilateral acoustic trauma.  An audiogram was ordered at that visit and the Veteran was then diagnosed with partial deafness and high frequency hearing loss.  He was assigned a temporary "3" for his PUHLES profile and he was told to avoid exposure to loud noise for six weeks.  A medical request form bearing the same date as the January 1960 appointment also shows that an audiogram was ordered for acoustic trauma on that date.  

The Board notes that, aside from audiogram results recorded at the Veteran's separation examination, there is only one additional audiogram in the Veteran's service treatment records.  That document shows a date of January 1959; not January 1960.  However, in reviewing the Veteran's service treatment records as a whole, it is apparent that the year entered on this audiogram was done in error and that the audiogram was, in fact, most likely performed in January 1960.  First, the Board notes that there is no indication that an audiogram was performed in connection with the Veteran's January 1959 entrance examination.  Second, an audiogram was clearly ordered in connection with the Veteran's January 1960 appointment for ear trouble due to acoustic trauma.  The Veteran's treating doctor diagnosed him with hearing loss after review of an audiogram, which the doctor referred to in the January 1960 medical record.  It stands to reason that the audiogram showing hearing loss was ordered in January 1960, in connection with the Veteran's hearing loss diagnosis and assignment of level "3" hearing in his PUHLES profile and not with the January 1959 entrance examination, which showed normal hearing and assignment of a "1" in his PUHLES profile.  Finally, review of the dates of service for these examinations is also informative.  Although the year of service entered on the actual audiogram differs, the Board notes that the January 1960 medical appointment record, the audiogram request sheet and the audiogram itself all show service on the same day in January.  In contrast, the Veteran's entrance examination shows service on a different day that month.  The Board finds that review of the dates of service lends support to the notion that the year of service on the audiogram is incorrect.  As such, the Board finds that careful review of the Veteran's service treatment records shows that the audiogram was performed in January 1960, in connection with his treatment for in-service acoustic trauma.  

As bilateral hearing loss and tinnitus were not noted in the Veteran's entrance examination and the audiogram was most likely performed in January 1960 and not in connection with his entrance examination, the Veteran is presumed to be in sound condition upon entry to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Turning to the results of the in-service audiogram, the Board finds that the test results showed hearing loss for VA purposes (after converting the values to ISO-ANSI standards).  38 C.F.R. § 3.385.




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
-
55
LEFT
30
25
20
75
70

The Veteran's separation examination performed in February 1960 noted a diagnosis of partial deafness, high frequency.  An audiogram was performed during the 1960 separation examination, which also showed hearing loss bilaterally.  Results were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
60
LEFT
20
15
25
-
45

Review of the Veteran's VA medical records then show that his treating doctors reported good hearing at various appointments in 2009 and 2010, however, partial hearing loss was also listed as an active problem during that time period.

The Veteran submitted private audiology records from Dr. RA in connection with his claim.  At a July 2010 appointment, Dr. RA diagnosed the Veteran with tinnitus and bilateral hearing loss.  An audiogram performed at that time showed the following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
90
95
LEFT
30
25
60
95
100

After an examination, Dr. RA opined that the Veteran's hearing loss and tinnitus were more likely than not due to his exposure to noise while in-service.  In support of this opinion, he noted that the Veteran had been exposed to noise while in-service and found that the Veteran's hearing loss reflected a typical pattern of a noise induced notch.  While Dr. RA did not review the Veteran's claims file and service treatment records, he did include a discussion of the Veteran's history of noise exposure both in-service and thereafter.  

The Veteran then underwent a VA examination in connection with his claims in December 2010.  The VA examiner confirmed the Veteran's diagnoses of hearing loss and tinnitus, but opined that the Veteran's disorders were less likely than not related to his military service.  The examiner then went on to opine that the Veteran's hearing loss had pre-existed service and as there was no indication of aggravation during service, the hearing loss was more likely due to other factors.  The examiner presumably based this opinion upon the erroneous year of service transcribed on the Veteran's in-service audiogram.  The examiner also provided an opinion that medical evidence does not support delayed onset of hearing loss or tinnitus after a noise exposure event.   The Board finds that the December 2010 examination is inadequate, however, as the examiner relied on an inaccurate factual premise for his opinions, which led him to apply an incorrect standard to the Veteran's claims.  Additionally, the Board notes that the 2010 examiner also failed to address the Veteran's in-service diagnosis of hearing loss due to acoustic trauma in his opinions.

On the other hand, the Board finds that the opinions provided by the July 2010 private audiologist to be more probative.  Although the private audiologist did not review the Veteran's claims file, he considered the Veteran's noise exposure both in-service and after separation and provided an opinion that was supported by rationale.  Dr. RA also specifically commented on the configuration of the Veteran's current hearing loss in rendering his opinion.  Further, the Board finds that the Veteran's service treatment records clearly support exposure to acoustic trauma while in-service, as well as an in-service diagnosis of bilateral hearing loss.  Such records support the medical opinions of Dr. RA as well as the Veteran's testimony.  Therefore, the Board concludes that service connection for bilateral hearing loss and tinnitus is granted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


